Title: To Thomas Jefferson from John Ch. Alberti, 8 February 1826
From: Alberti, John Ch.
To: Jefferson, Thomas


Your Excellency
Fayette County Kentucky
Febr. 8th 1826.
I hope, will pardon a stranger, that takes the liberty of writing to you for information; I do not know, in this Country, to address myself to any one, that is more willing to assist a foreigner, than your Excellency.I did study medicine and surgery in the Imperial Academy of the City of Vienna: being examined, received my diploma, signed by Joseph Gabrielli chief professor and director of the Imperial academy;—and was appointed physician in the army of Italy in the Year 1799 then only eighteen years old.—After the war I sailed to america, landed at New-Orleans;—where my trunk, at the house I boarded,—was stolen, or out of a mistake taken away. The trunk contained my diploma, and other documents,—a few dollars my best clothing. I did write to Philadelphia Baltimore and New york,—I could get no information, my all was gone.—I have ever since applied myself to my profession, and the lord has blessed my practice.Your very extensive correspondence with Europe, could perhaps enable me, by making application to the directory of the Academy at Vienna, to get a new Coppy of my diploma. With gratitude, I shall repay all expenses that may come against me.I am with the greatest Respect, Your Excellency’s most humble servantJohn Ch,, Alberti